Citation Nr: 1822278	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  17-34 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a right hip disability.

2.  Entitlement to service connection for a left hip disability.

3.  Entitlement to service connection for a facial scarring.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to an initial rating in excess of 10 percent for Morton's neuroma, right foot.

6.  Entitlement to an initial rating in excess of 10 percent for coronary artery disease.  

7.  Entitlement to an initial, compensable rating for a surgical scar, associated with coronary artery disease.  
8.  Entitlement to an initial, compensable rating prior to September 6, 2016, and a rating in excess 50 percent from that date, for posttraumatic stress disorder (PTSD).

9.  Entitlement to an increased, compensable rating for service-connected hearing loss.

10.  Entitlement to a rating in excess of 20 percent for service-connected residuals of lumbar fracture.

11.  Entitlement to a rating in excess of 20 percent for service-connected degenerative joint disease, residuals of fracture, left foot.

12.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disability(ies).

13.  Entitlement to an effective date earlier than October 22, 2014, for the award of service connection for Morton's neuroma with metatarsalgia, right foot.

14.  Entitlement to an effective date earlier than October 22, 2014, for the award of service connection for PTSD.  

15.  Entitlement to an effective date earlier than November 20, 2013, for the award of service connection for coronary artery disease.

16.  Whether new and material evidence has been received to reopen a claim for service connection for sleep difficulties.

17.  Whether new and material evidence has been received to reopen a claim for service connection for a cervical spine disability.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney

ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1953 to June 1981.  Service records reflect that the Veteran was awarded the Purple Heart with Oak Cluster and the Combat Action Ribbon, among other decorations.

This appeal to the Board of Veterans' Appeals (Board) arose from January and February 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

Specifically, in the January 2015 rating decision, the RO denied service connection a right hip condition, a left hip condition, facial scarring; and hypertension; continued a noncompensable rating for hearing loss, a 20 percent rating for residuals of lumbar fracture, and a 20 percent rating for degenerative joint disease, left foot; and determined that new and material evidence sufficient to reopen previously denied claims for service connection for sleep difficulties and for a cervical spine disability had not been presented.  The RO also granted service connection for Morton's neuroma with metatarsalgia, right foot, and assigned a 10 percent evaluation, effective October 22, 2014.

In the February 2015 rating decision, the RO granted service connection for coronary artery disease and assigned a 10 percent rating, effective October 22, 2014; for posttraumatic stress disorder and assigned a noncompensable (zero percent) rating, effective October 22, 2014; and for a scar, anterior trunk, associated with coronary artery disease, and assigned a noncompensable rating, effective October 22, 2014.

In March 2015, the Veteran filed a notice of disagreement (NOD) asserting disagreement with the RO's denials of service connection for a left hip condition, a right hip condition, hypertension, a cervical spine disability, sleep difficulties, and facial scarring.  The Veteran also checked the boxes indicating disagreement with the ratings and effective dates assigned for his Morton's neuroma with metatarsalgia, right foot, residuals of lumbar fracture, degenerative joint disease, left foot, bilateral hearing loss, coronary artery disease, PTSD, and chest scar.

As to the Veteran's indicated disagreements with the effective dates assigned, the Board notes that service connection was already in effect for bilateral haring loss, residuals of lumbar fracture, and degenerative joint disease, left foot, and the January 2015 rating decision was issued in response to the Veteran seeking higher ratings for his already service-connected bilateral hearing loss, residuals of lumbar fracture, and degenerative joint disease, left foot.  Further, higher ratings were denied.  In other words, no effective dates were assigned by the RO in the January 2016 rating decision with regard to Veteran's service-connected bilateral hearing loss, residuals of lumbar fracture, and/or degenerative joint disease, left foot.  As such, there are no effective date issues relevant to his service-connected bilateral hearing loss, residuals of lumbar fracture, and/or degenerative joint disease, left foot, contained within the January 2015 rating decision with which the Veteran may disagree and no further action is necessary at this point in response to the NOD in this regard.  Cf. Rudd v. Nicholson, 20 Vet. App. 296 (2006) (once there is a relevant final decision on an issue, there cannot be a "freestanding claim" for an earlier effective date).

As regards the Veteran's disagreement with the effective dates assigned in connection with his awards of service connection for Morton's neuroma with metatarsalgia, right foot, PTSD, coronary artery disease, and chest scar, associated with coronary artery disease, as explained in the remand below, the RO has not yet issued a statement of the case (SOC).  The Board further notes that in a June 2015 rating decision, the RO granted an earlier effective date of November 20, 2013, for the Veteran's award of service connection for coronary artery disease.  Thus, it would appear that the RO acknowledged the Veteran's disagreement with the original effective date assigned.  Nevertheless, the rating decision did not similarly address whether earlier effective dates were also warranted for the Veteran's awards of service connection for PTSD, for Morton's neuroma, right foot, or for chest scar associated with coronary artery disease.  There is also no indication that the Veteran has withdrawn his NOD or expressed satisfaction with the assignment of November 20, 2013, as the effective date for his award of service connection for coronary artery disease.  

In a September 2016 rating decision, a decision review officer (DRO) increased the Veteran's PTSD rating to 50 percent, effective September 6, 2016.  Although the AOJ awarded a higher disability rating during the pendency of the appeal, as the Veteran has not been granted the maximum available benefit for his PTSD prior to or since September 6, 2016 (which he is presumed to seek), the claim remains on appeal and has been characterized to encompass requests for a higher raring at each stage.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35, 38 (1993).

Also in September 2016, the RO issued an SOC addressing entitlement to higher rating ratings for coronary artery disease, PTSD, and the chest scar.  A separate SOC addressing entitlement to service connection for right and left hip conditions, hypertension, sleep difficulties, a cervical spine disability, and facial scarring, and to higher ratings for Morton's neuroma, right foot, residuals of lumbar fracture, degenerative joint disease, left foot, and bilateral hearing loss was also issued that same month.  The Veteran then filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) the following month, stating that he desired to appeal all issues addressed in the September 2016 SOCs.

As regards representation, the Board notes that, while the Veteran previously was represented by the AMVETS and VFW, in October 2016, the Veteran granted a power-of-attorney in favor of J. Michael Woods, a private attorney, with regard to the claims on appeal. The Veteran's current attorney has submitted written argument on his behalf.  The Board has recognized the change in representation.

The Board also notes that in January 2018, the Veteran's representative submitted additional medical evidence directly to the Board along with a waiver of initial RO consideration of the evidence.  Nevertheless, because the appellant filed his substantive appeal after February 2, 2013, and has not specifically requested AOJ review of this evidence, waiver of this evidence is not necessary and the Board may consider this evidence in the first instance.  See Section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012 (Honoring America's Veterans Act), Public Law No. 112-154, 126 Stat. 1165 , which amends 38 U.S.C. § 7105 to provide for an automatic waiver of initial AOJ review of evidence submitted to the AOJ or to the Board at the time of or subsequent to the submission of a substantive appeal, where the substantive appeal is filed on or after February 2, 2013 and unless the claimant or claimant's representative requests in writing that the AOJ initially review such evidence.  Accordingly, this evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2017).

Regarding the evidence submitted in January 2018, the Veteran's representative has asserted that the Veteran is unemployable due to his service-connected disabilities.  Accordingly, the Board has expanded the appeal to include the matter of entitlement to a TDIU due to service-connected disabilities.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

While the Veteran previously had a paper claims file, this appeal is now being processed primarily utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  There are additional documents stored electronically in a Virtual VA (Legacy Content Manager) file.  All such records have been reviewed.

As a final preliminary matter, the Board notes that the Veteran timely filed an NOD with an October 2016 rating decision in which the RO increased to 10 percent the rating assigned for left elbow radial fracture with degenerative arthritis, limitation of flexion, and also assigned separate evaluations for the disability based on both limitation of supination and pronation and limitation of extension.  A review of the Veteran's VBMS file shows that the RO acknowledged receipt of the Veteran's NOD and election of the DRO process via letter dated in November 2017.  Accordingly, as the post-decision review process has begun in an attempt to resolve the Veteran's disagreement with the October 2016 rating decision, the matters decided therein are not yet ripe for appellate review.

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA (Legacy Content Manager) claims processing systems.  All such records have been reviewed.

Also, this appeal has been advanced on the Board's docket pursuant to 38 U.S.C. § 7107(a)(2) (2012) and 38 C.F.R. § 20.900(c) (2017). 

The Board's decision on the claims for service connection for right and left hip disabilities, and for facial scarring is set forth below.  The remaining claims are addressed in the remand following the order; these matters are being remanded to the agency of original jurisdiction (AOJ) for further action.  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished. 

2.  The Veteran does not have, and at no point pertinent to the current claim has had, a currently diagnosed disability of the right or left hip.

3.  The evidence fails to demonstrate that the Veteran has facial scarring.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right hip disability are not met.  38 U.S.C. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102; 3.159, 3.303, 3.307, 3.309 (2017).

2.  The criteria for service connection for a left hip disability are not met.  38 U.S.C. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102; 3.159, 3.303, 3.307, 3.309 (2017).

3.  The criteria for service connection for facial scarring are not met.  38 U.S.C. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102; 3.159, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (2012) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2017). 

After a complete or substantially complete application for benefits is filed, the notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.  Id.; Pelegrini, 18 Vet. App. at 112; see also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this case, the Veteran chose to participate in the Fully Developed Claims (FDC) program and the notice that accompanies VA Form 21-526EZ informs claimants of the information and evidence necessary to substantiate various types of claims, to include claims for service connection.  Thus, the Board finds that the duty-to-notify requirements under 38 U.S.C. § 5103 (a) and 38 C.F.R. § 3.159 (b) were satisfied with respect to the claims decided herein.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of service records, VA examination reports, and VA and private medical records.  The Board has considered whether a VA examination was required in connection with the Veteran's claims for service connection for right and left hip disabilities or for facial scarring under the duty-to-assist provisions codified at 38 U.S.C. § 5103A (d) and by regulation found at 38 C.F.R. § 3.159 (c)(4).  The Board finds, however, that because, and as will be discussed in further detail below, there is no competent evidence that suggests that the Veteran has a right or left hip disability or facial scarring, to include any evidence suggesting that the Veteran experiences symptoms of such, VA's duty to provide him with a medical examination in connection with the claims decided herein was not triggered.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The Board thus finds that no further AOJ action on the claims decided below, prior to appellate consideration, is required 

In summary, with respect to these claims, the duties imposed by the VCAA have been considered and satisfied.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any claim herein decided.  As such, there is no prejudice to the Veteran in the Board proceeding to a decision on this claim, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in the line of duty.  See 38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id., see Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990); 38 C.F.R. § 3.102.

In the instant case, in October 2014, the Veteran filed a claim for VA disability compensation, seeking service connection for, among other things, a bilateral hip condition and facial scarring.  The Veteran provided no further information regarding the nature of the claimed disabilities, to include any description of associated symptomatology.  Additionally, the Veteran has not reported treatment related to his hips or scarring on his face, nor has he provided any information regarding his theory of entitlement to service connection, to include any description of the injury or event sustained in service that resulted in facial scarring and/or a bilateral hip disability.  The Veteran's attorney has also provided no argument in support of the Veteran's claims for service connection for a bilateral hip condition and/or facial scarring.  A review of VA and private treatment records also fail to disclose any diagnosis of a right or left hip disability, or treatment for symptoms potentially indicative of a right or left disability.  They similarly fail to contain any notation of scarring on the Veteran's face or treatment therefore.

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C. § 1101.  Thus, evidence of current disability is a fundamental requirement for a grant of service connection.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (citing Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997)).

Under applicable regulation, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1; see Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439 (1995).  Notably, symptoms alone, without a diagnosed or identifiable underlying malady or pathology, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).

Thus, to establish entitlement to compensation, the evidence must show, fundamentally, the existence of a current disability, and in the absence of an identified disease or injury, service connection may not be granted.  See Sanchez-Benitez, supra.  Here, probative evidence establishing that the Veteran has, or at any time period pertinent to the current claim has had, a right or left hip disability and/or facial scarring is lacking.  Further, other than applying for service connection for a bilateral hip disability and for facial scarring, the Veteran has proffered no lay evidence of disability, to include identifying any right or left hip symptomatology from which he suffers, or any description of the claimed scarring on his face.  Thus, there is simply no competent, probative evidence of a right or left hip disability and/or facial scarring upon which to predicate an award of service connection.

Moreover, to the extent that the act of applying for service connection for a bilateral hip disability could be considered lay evidence of disability, as the Veteran has neither the medical training nor expertise to competently diagnose a right or left hip disability involving internal processes on the basis of his own lay assertions.  See, e.g., Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006)).  Also, although the Veteran is competent to report things of observable nature, such as scarring on his face, the Veteran has provided no description of his scarring such that the Board could conclude he has a current disability based on his descriptions of such.

Given the complete lack of competent evidence establishing a currently diagnosed disability that could reasonably be encompassed within the scope of the Veteran's claim, the Veteran's claims for service connection for a right and left hip disabilities must be denied.  See 38 U.S.C. § 1110; Caluza, 7 Vet. App. at 506 (holding that service connection cannot be awarded in the absence of 'competent evidence of current disability'); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (stating that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability").

For all the foregoing reasons, the Board finds that the claims for service connection for a right and left hip disabilities must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as no competent, probative evidence supports a fundamental of the claim, that doctrine is not applicable. 38 U.S.C. § 5107 (b) (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a right hip disability is denied.

Service connection for a left hip disability is denied.

Service connection for facial scarring is denied.



REMAND

Unfortunately, the Board finds that further action on the claims remaining on appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.

As regards the Veteran's claim for service connection for hypertension, the Veteran was afforded a VA examination in January 2015 for the purpose of determining the likelihood that the Veteran's hypertension was incurred in or otherwise due to service.  A review of the January 2015 VA examination report shows that the Veteran was diagnosed as having hypertension, but the date of diagnosis was indicated to be unknown.  As to the question of nexus, the January 2015 VA examiner indicated that an opinion regarding the etiology of the Veteran's hypertension could not be provided without resorting to mere speculation.  The examiner noted that the Veteran's reviewable service treatment records (STRs) show that his blood pressure was being tracked, but that no diagnosis of hypertension was indicated.  The examiner then noted that a second scanned volume of STRs, which volume likely includes the Veteran's separate examination report, are not readable.  The examiner indicated that the RO was notified of this.

In this regard, the Board points out that the Court has held that a VA examiner cannot use speculation "as a substitute for the full consideration of all pertinent and available medical facts to which a claimant is entitled."  Jones v. Shinseki, 23 Vet. App. 382 (2010).  The Court prescribed that such a standard requires that the examiner's assessment be made after all due diligence has been exercised in seeking relevant medical information that may have bearing on the requested opinion.  Id.  Although a bald statement by the examiner that it would be speculative to render an opinion as to etiology or diagnosis is fraught with ambiguity, the Board may rely on an examiner's conclusion that an opinion would be speculative if such an opinion is supported by an explanation of the basis for such an opinion or is otherwise apparent in the Board's review of the evidence.  Id.  VA must also ensure that it is clear, from either the examiner's statements or the Board decision, that the examiner has considered "all procurable and assembled data" by obtaining all tests and records that might reasonably illuminate the medical analysis.  Id. (quoting Daves v. Nicholson, 21 Vet. App. 246 (2007)).  Thus, the examiner's use of the phrase "without resort to mere speculation" should reflect the limitations of knowledge in the medical community at large and not those of a particular examiner.  Finally, the examiner should clearly identify precisely which facts cannot be determined. 

In this case, it would appear that the VA examiner was unable to provide the requested etiology opinion due to the unreadability of the Veteran's STRs.  As the record currently stands, there are STRs associated with the Veteran's electronic claims file that are unreadable and there is an entry of STRs that are to some extent readable, although the quality is diminished.  These STRs do contain a copy of the Veteran's retirement examination report.  They are also indicated to the "best copy" available.  Thus, it would appear to the Board that after being notified as to the unreadability of certain STRs, the Veteran's STRs were rescanned.  It does not, however, appear that the VA examiner was subsequently requested to provide an addendum opinion.  Accordingly, because an identifiable copy of the Veteran's retirement examination is now of record, the Board finds it necessary to remand the claim for service connection for hypertension for a new VA medical opinion regarding the likelihood that the Veteran's hypertension had its onset in or is otherwise attributable to active military service.

As to the Veteran's claim for a higher, compensable rating for bilateral hearing loss, the Board notes that the Veteran was awarded service connection for hearing loss by way of a February 2014 rating decision.  Based on the results of audiometric testing conducted during a January 2014 VA audiology examination, a noncompensable rating was assigned.  The Veteran then filed a claim for increase and was afforded another VA audiology examination in January 2015.  Results of audiometric testing conducted as part of that examination were, in relevant part, as 

follows:



HERTZ



1000
2000
3000
4000
RIGHT
25
50
90
85
LEFT
25
55
85
90

Puretone averages were 62.5 decibels for the right ear and 63.75 decibels for the left ear.  Speech audiometry revealed speech recognition ability of 88 percent, bilaterally, using Maryland CNC tests.  

Application of the above audiogram results to Table VI reveals Level I hearing acuity in the right ear and Level III hearing acuity in the each ear.  38 C.F.R. § 4.85, Table VII.  Level III hearing acuity bilaterally results in a noncompensable disability evaluation in accordance with the standards found in Table VII.  38 C.F.R. § 4.85, Table VII.  Accordingly, a compensable rating was denied by the RO in the January 2015 rating decision.  

The Veteran then disagreed with that determination and was afforded another VA examination in September 2016.  Notably, however, the VA audiologist indicated that she could not test the Veteran for pure tone thresholds because of "poor test/retest consistency," stating that she was unable to determine the Veteran's current hearing sensitivity because of numerous false negative but primarily false positive results.  Further elaboration was not provided.  

Ultimately, the Board is left without the pure tone threshold numeric values that are needed to evaluate his bilateral hearing loss.  Further, given that valid pure tone threshold testing has been accomplished, it would appear that accurate results are obtainable.  As such, the Board finds that a remand of this matter is warranted.  On remand, the AOJ should arrange for the Veteran to undergo VA audiology examination by an audiologist or appropriate physician to ascertain the current severity of the Veteran's hearing loss.

As regards the Veteran's claim for a rating in excess of 20 percent for his service connected residuals of lumbar fracture, the Veteran was last examined in January 2015.  Upon review of the report of that examination, the Board finds that it is inadequate to rely upon in this case.

Specifically, the Board cannot discern from the report of the January 2015 VA examination whether the Veteran's spine was "tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing."  38 C.F.R. § 4.59 (2017); see Correia v. McDonald, 28 Vet. App. 158, 168 (2016) (holding "that the final sentence of § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities").  Further, although the examiner indicated evidence of pain with weight bearing, the examiner did not indicate whether the Veteran's pain contributed to additional range of motion loss.  The examiner also indicated objective evidence of pain with motion, to include on forward flexion, extension, and right lateral flexion, but made no specific finding as to the degree of range-of-motion lost due to pain on use.  Thus, it is unclear from the examination at what point the Veteran experienced painful motion.  The United States Court of Appeals for Veterans Claims (Court) has found similar examination findings to be inadequate because the examiner did not explicitly report "whether and at what point during the range of motion the appellant experienced any limitation of motion that was specifically attributable to pain."  Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011).  The Court stressed that such a finding is important in providing a "clear picture of the nature of the veteran's disability and the extent to which pain is disabling," so as to "allow the Board to ensure that the disabling effects of pain are properly considered when evaluating any functional loss due to pain that is attributable to the veteran's disability."  Id.  Accordingly, on remand, the Veteran should be afforded another VA compensation examination to more definitively assess the current severity of his service-connected residuals of lumbar fracture.

For similar reasons, the Board finds it necessary to also remand the Veteran's claim for a rating in excess of 20 percent for degenerative joint disease, left foot.  The record shows that the Veteran was twice examined during pendency of his claim for increased for his left foot disability.  A review of the report of a January 2015 VA examination shows that the Veteran reported flare-ups that impacted his left foot functioning.  However, no description of the functional limitations experienced by the Veteran during a flare-up was provided.  Further, concerning the Veteran's reported left foot pain, the examiner contributed the Veteran's left foot pain to his degenerative disease of the lumbar spine and left lower extremity radiculopathy.  The examiner did not provide a rationale for this opinion, other than to state that the Veteran's left foot pain was improved with use of orthotics.

The Veteran was again examined in September 2016.  At that time, it was noted that the Veteran experienced left foot pain that caused limitation of prolonged walking and standing during a flare-up.  The Veteran was also noted to have pain on physical examination, which contributed to disturbance of locomotion and interference with standing.  Pain was also indicated when not weightbearing.  The examiner then indicated that functional ability was not limited during a flare-up, which seems to be in contradiction of earlier statements regarding flare-ups.  It was further noted that although orthotics had been prescribed, the Veteran's left foot remained symptomatic.  Regarding the severity of the Veteran's foot condition or whether the Veteran's foot condition chronically comprised weight-bearing, no response was provided.

Overall, the Board finds that the VA examinations conducted during the pendency of the Veteran's increased rating claim are insufficient to rely upon to adequately evaluate the severity of his left foot condition, which disability is evaluate in accordance with the criteria set forth in 38 C.F.R. § 4.72, Diagnostic Code (DC) 5284, which provides for a 20 percent rating for a moderately severe foot injury and for a 30 percent rating for a severe foot injury.  38 C.F.R. § 4.72, DC 5284 (2017).  In other words, the examinations do not provide sufficient information to enable the Board to determine whether the Veteran's left foot disability more closely approximates a moderately severe or severe foot injury.  Indeed, they seem to provide conflicting information regarding the nature and severity of the Veteran's left foot disability.  It is also not clear whether the type of joint testing addressed in 38 C.F.R. § 4.59 and Correia was accomplished during these VA examinations.  Hence, a remand is necessary to afford the Veteran a new VA examination to ascertain a more accurate picture of the current severity of the left foot disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that once VA undertakes the effort to provide an examination or obtain a medical opinion, an adequate one must be provided or obtained).

As regards the issues currently characterized as whether new and material evidence has been received to reopen claims for service connection for sleep difficulties and/or for a cervical spine disability, the Board finds it necessary to remand those matters as it appears that potentially relevant service treatment records may be outstanding, which could impact the characterization and adjudication of the Veteran's claims.  These STRs could also contain information potentially relevant to the underlying service connection claims.

Notably, an August 1985 rating decision indicates that the Veteran's STRs of record were then incomplete.  Specifically, it was noted that there was no enlistment examination of records and that there were no medical records dated before 1961 and also very few for the time period from 1961 to 1968.  Then, in a January 2006 rating decision, the evidence considered was noted to include "[s]ervice medical records from January 30, 1964, through May 12, 1987."  The Board points out that the Veteran retired from military service in June 1981 and will thus assume that the RO was mistaken in identifying May 1987 as the end date of the Veteran's STRs.  The January and February 2015 rating decisions then list, under evidence considered, review of STRs; a specific date scan is not identified.  It does not appear from the record before the Board that any additional attempts to obtain the Veteran's STRs were made after the initial request in 1985.  The Board further notes that the Veteran has indicated a significant period of hospitalization during service due to injury sustained when he was blown off a truck when he hit a mine.  The Veteran's service personnel records document that the Veteran was medically evacuated from Vietnam in June 1969, and during a June 1985 VA examination, the Veteran reported that he was thereafter hospitalized at the U.S. Naval Hospital in Millington, Tennessee, for nearly a year.  Here, there is no evidence that the AOJ has attempted to obtain the Veteran's inpatient treatment records from this identified facility.

As regards characterization of the Veteran's claims, the Board notes that if, however, at any time after VA issues a decision on a claim VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  38 C.F.R. § 3.156(c) (2017).  The Board further notes that STRs do not include inpatient clinical records, which are comprised of a variety of health care treatment records that document a service member's treatment at a military treatment facility.  See VA Adjudication Procedures Manual "Live Manual" (M21-1) part III, subpt. iii, ch. 2, sec. A.1.c, e.  As such, the Board finds it necessary to remand the issues currently characterized as whether new and material evidence has been received to reopen claims for service connection for sleep difficulties and/or for a cervical spine disability for the AOJ to attempt to obtain the Veteran's complete STRs, to include any inpatient hospitalization records, as information contained in these documents may be relevant to the issues on appeal, to include as to whether the matters must be reconsidered, as opposed to the Veteran having to submit new and material evidence to have the claims "reopened."  38 U.S.C.A. § 5103A (b)(1) (2012); Golz v. Shinseki, 590 F.3d 1317, 1320 (Fed.Cir.2010) (defining relevant records as "those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the veteran's claim"); Loving v. Nicholson, 19 Vet. App. 96, 101-02 (2005); 38 C.F.R. § 3.159 (c) (2017) ("VA will give the assistance described in paragraphs (c)(1) [ (pertaining to obtaining records not in Federal custody) ], (c)(2) [ (pertaining to obtaining Federal records) ], and (c)(3) [ (pertaining to obtaining records in disability compensation claims) ] to an individual attempting to reopen a finally decided claim").

As regards the Veteran's claims for higher initial ratings for PTSD, coronary artery disease, surgical scar associated with coronary artery disease, and Morton's neuroma, right foot, as noted in the Introduction and discussed below, the Veteran not only disagreed with the initial rating assigned in connection with his awards of service connection for those disabilities, but also disagreed with the effective dates assigned for those awards.  Because the AOJ has yet to issue an SOC or otherwise consider whether earlier effective dates are warranted, save for with respect to the Veteran's coronary artery disease, for which he was awarded an earlier effective of November 20, 2013, via a June 2015 rating decision, the Board will defer adjudication of the Veteran's claims for higher ratings for PTSD, coronary artery disease, surgical scar associated with coronary artery disease, and Morton's neuroma, right foot, until the AOJ adjudicates the effective date claims.  This is so because if the AOJ assigns an effective date earlier than October 22, 2014, for the awards of service connection for PTSD, Morton's neuroma, right foot, or surgical scar, associated with coronary artery disease, or earlier than November 20, 2013, for coronary artery disease, the appropriateness of the ratings assigned for that period will remain on appeal, unless the Veteran withdraws the matters from appellate consideration.  Thus, rather than potentially bifurcate the increased rating matters, the Board will defer adjudication of the matters until the earlier effective date issues are resolved.

For similar reasons, the Board will also remand the issue of entitlement to TDIU for the AOJ to adjudicate that matter in the first instance.  In this regard, the Board notes that in January 2018, the Veteran, through his attorney, submitted evidence in support of a finding of unemployability due to the Veteran's service-connected disabilities.  This evidence consisted of a private medical opinion and the report of a private vocational expert, both of which conclude that the Veteran's various service-connected disabilities preclude him from obtaining and maintaining substantially gainful employment.  Notably, however, the Veteran's attorney has argued that the Veteran has met the threshold rating requirements for an award of TDIU since October 22, 2014.  Again, the Board points out that on appeal are several claims for increase, as well as several claims for earlier effective dates, which, if resolved in favor of the Veteran could impact the effective date assigned for any award of TDIU.  Thus, the Board finds it appropriate to remand the issue of entitlement to TDIU for AOJ adjudication in the first instance, as issues involved with implementation of an award of TDIU, if granted, are intertwined with other matters being remanded herein.

As to the development being ordered on remand, the Veteran is hereby notified that failure to report to any scheduled examination, without good cause, may well result in denial of his increased rating claims.  See 38 C.F.R. § 3.655(b) (2017).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination(s), the AOJ should associate with the claims file any copy(ies) of correspondence referencing the date and time of the examination(s)-preferably, any notice(s) of examination-sent to him by the pertinent medical facility.

Also, prior to undertaking action responsive to the above, obtain all VA treatment records from the VA Community Based Outpatient Clinic (CBOC), and any associated facilities from which the Veteran receives treatment, dated since April 2016, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.  The Veteran should also be given another opportunity to provide additional information and/or evidence pertinent to any claim(s) on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C. § 5103(b)(1) (2012).  But see 38 U.S.C. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should therefore specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records. 

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2017). 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the claims on appeal.

As a final matter, the Board notes that, as discussed in the Introduction, in January and February 2015 rating decisions, the RO awarded service connection for Morton's neuroma, right foot, PTSD, coronary artery disease, and surgical scar related to coronary artery disease.  The RO originally assigned an effective date of October 22, 2014, for each of the awards.  In his March 2015 NOD, the Veteran clearly expressed his disagreement with the assigned effective dates.  To date, the RO has not yet issued an SOC with respect to whether earlier effective dates are warranted in connection with the Veteran's awards of service connection for Morton's neuroma, right foot, PTSD, coronary artery disease, and/or surgical scar related to coronary artery disease, the next step in the appellate process.  See 38 C.F.R. § 19.29 (2017); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  Further, although a subsequent rating decision was issued granting an earlier effective date for coronary artery disease, there is no indication that the Veteran then withdrew his NOD as to that matter.

Consequently, the matters of entitlement to earlier effective dates for the awards of service connection for Morton's neuroma, right foot, PTSD, coronary artery disease, and/or surgical scar related to coronary artery disease, must be remanded to the RO for the issuance of a SOC.  Manlincon, 12 Vet. App. at 240-41; Holland, 10 Vet. App. at 436.  The Board emphasizes, however, that to obtain appellate review of any issue not currently in appellate status, a perfected appeal must be filed.  See 38 U.S.C. § 7105 (2012); 38 C.F.R §§ 20.200 , 20.201, 20.202 (2017).

Accordingly, these matters are hereby REMANDED for the following action:

1.  Furnish to the Veteran and his representative an appropriate SOC with respect to the issues of entitlement to earlier effective dates for the awards of service connection for Morton's neuroma, right foot, PTSD, coronary artery disease, and surgical scar related to coronary artery disease, along with a VA Form 9, and afford them full opportunity to perfect an appeal as to that issue.

The Veteran and his representative are hereby reminded that to obtain appellate review of any issue not currently in appellate status, a timely appeal must be perfected-as regards the claims referenced above, within 60 days of the issuance of the SOC.

2.  Obtain from the Branson CBOC (and any associated facility(ies)) all outstanding, pertinent records of evaluation and/or treatment of the Veteran dated since April 2016.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

3.  Undertake appropriate action, to particularly include contact with the NPRC, as well as any other appropriate source(s), to obtain any inpatient hospitalization records pertaining to treatment of the Veteran beginning in or around June 1969 at the U.S. Naval Hospital in Millington, Tennessee.  

Also undertake appropriate action to obtain a complete copy of the Veteran's STRs, to particularly include any STRs dated prior to 1961.

Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

4.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide additional information and, if necessary, authorization, to obtain any additional evidence pertinent to any claim(s) on appeal that is not currently of record.  Specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) medical records. 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

5.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

6.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo a VA spine examination by an appropriate physician.

The contents of the entire, electronic claims file (in VBMS and Virtual VA) (Legacy Content Manager), to include a complete copy of this REMAND, must be made available to the designated physician, and the examination report should reflect full consideration of the Veteran's documented medical history and assertions.  

All indicated tests and studies should be accomplished (with all results furnished to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail. 

The examiner should provide a complete assessment of the severity of the Veteran's service-connected low back disability, to include consideration of functional effects due to severe pain.

The examiner conduct range of motion testing (reported in degrees).  Specifically, the examiner should test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly so state, and explain why.

In conducting range of motion testing, the examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the examiner should indicate the point at which motion limiting pain begins.  

In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss in the lumbar spine due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.  The examiner should specifically indicate whether there is any ankylosis.

All examination findings/testing results, along with a complete, clearly-stated rationale for the conclusions reached, must be provided.

7.  After all records and/or responses received are associated with the claims file, arrange for the Veteran to undergo a VA foot examination by an appropriate medical professional.

The entire electronic claims file (in VBMS and Virtual VA (Legacy Content Manager)), to include a complete copy of this REMAND, must be made available to the designated examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions. 

All indicated tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail. 

The examiner should identify, and describe the extent, frequency and/or severity, of all current manifestations of the Veteran's service-connected left foot disability (characterized as degenerative joint disease, residuals of fracture, left foot, os calcis).

The examiner should conduct range of motion testing of each foot (for comparison purposes), expressed in degrees.  Range of motion should be tested in active motion and passive motion, weight-bearing, and non weight-bearing (as appropriate).  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly so state and explain why.

For the left foot, the examiner should render specific findings as to whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the examiner should indicate the point at which pain begins. 

In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion. 

Also, considering all manifestations of the Veteran's feet, the examiner should provide an assessment of the overall disability as mild, moderate, moderately severe, or severe.  The physician should also indicate whether, due to such manifestations, there is actual, or comparable, loss of use of the foot.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

7.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA audiology examination, by an appropriate medical professional.

The entire electronic claims file (in VBMS and Virtual VA (Legacy Content Manager)), to include a complete copy of this REMAND, must be made available to the designated examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions

All appropriate test and studies-in particular, audiometry and speech discrimination testing-should be accomplished, with all results made available to the examiner prior to the completion of his or her report.

With regard to the bilateral hearing loss, the examiner should provide numeric interpretation of any hearing tests/audiograms conducted.  The examiner should also set forth numeric values for each of the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz and then provide the average pure tone threshold for these four frequencies.  The reported numeric values and speech recognition scores (Maryland CNC test) must be in conformity with the requirements of 38 C.F.R. § 4.85.

The examiner should also fully describe the functional effects of the Veteran's service-connected hearing loss on his activities of daily living, to include employment.

All examination findings, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

8.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain from the January 2015 VA examiner an addendum opinion addressing the Veteran's hypertension.

If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the record, and arrange to obtain an addendum opinion from an appropriate physician based on claims file review (if possible).  Only arrange for the Veteran to undergo examination if one is deemed necessary in the judgment of the physician designated to provide the addendum opinion.

The entire electronic claims file (in VBMS and Virtual VA (Legacy Content Manager)), to include a complete copy of this REMAND, must be made available to the designated examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions

If the Veteran is examined, all indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and clinical findings should be reported in detail.

The examiner should provide an opinion, consistent with sound medical judgment, addressing whether it is at least as likely as (i.e., a 50 percent or greater probability) not that the Veteran's currently diagnosed hypertension (a) had its onset in service, (b) was manifested within one year of his discharge from active service, or (c) is otherwise medically related to service.

In addressing the above, the examiner must consider and discuss all pertinent medical and other objective evidence (to include any blood pressure readings in service and documented within one year of service) and all lay assertions, to include any assertions as to onset and continuity of symptoms.  If lay assertions in any regard are discounted, the examiner should clearly so state, and explain A complete, clearly-stated rationale for the conclusions reached-to include identification of evidence and medical authority relied upon-must be provided.

If the examiner cannot provide an opinion without resort to speculation, the physician should explain the inability to provide an opinion, identifying precisely what facts could not be determined. In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the cause of additional disability in this case or whether additional testing or information could be obtained that would lead to a conclusive opinion.

9.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

10.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims remaining on appeal.  If any benefit(s)sought on appeal remain(s) denied, furnish to the Veteran and his representative a supplemental SOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999)). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).  The AOJ is reminded that this appeal has been advanced on the Board's docket.




______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


